Hardin, P. J.
I think the rule laid down by the chancellor in Re Conklin, 8 Paige, 450, should be applied in this case. The court, as a matter of discretion, might have awarded taxable costs to the attorney who appeared and acted for the lunatic, and such award might have been given upon motion. Under the circumstances of this case, I am in favor of reversal, and a new trial, unless the plaintiff shall stipulate to reduce the damages and judgment therefor to the sum of $173.63, as of the date of the referee’s report. If such stipulation shall be given in 20 days, and filed with the clerk of Oneida county, then the judgment as so reduced and modified should he affirmed, without costs to either party upon this appeal.
Merwin, J,, concurs.